Exhibit 10.1

$200,000,000

GMX RESOURCES INC.

11.375% Senior Notes due 2019

PURCHASE AGREEMENT

February 4, 2011

CREDIT SUISSE SECURITIES (USA) LLC

MORGAN STANLEY & CO. INCORPORATED

As Representatives of the Several Purchasers,

c/o Credit Suisse Securities (USA) LLC (“Credit Suisse”),

Eleven Madison Avenue,

New York, New York 10010

c/o Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

Dear Sirs:

1. Introductory. GMX Resources Inc., an Oklahoma corporation (the “Company”),
agrees with the several initial purchasers named in Schedule A hereto (the
“Purchasers”) subject to the terms and conditions stated herein, to issue and
sell to the several Purchasers U.S.$200 million principal amount of its 11.375%
Senior Notes due 2019 (“Offered Securities”) to be issued under an indenture,
dated as of February 9, 2011 (the “Indenture”), between the Company and The Bank
of New York Mellon Trust Company, N.A., as trustee (the “Trustee”). The Offered
Securities will be unconditionally guaranteed as to the payment of principal and
interest by the Company’s subsidiaries listed in Schedule C (the “Guarantors”
and such guarantees, the “Guarantees”).

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement dated as of the Closing Date among the Company,
the Guarantors and the Purchasers (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors agree to file with the
Commission (as defined below) (i) a registration statement under the Securities
Act (as defined below) relating to another series of debt securities of the
Company with terms substantially identical to the Offered Securities (and
together with the Guarantees related thereto, the “Exchange Securities”) to be
offered in exchange for the Offered Securities (the “Exchange Offer”) and
(ii) under certain circumstances, a shelf registration statement pursuant to
Rule 415 of the Securities Act registering the resale of the Offered Securities
and the related Guarantees under the Securities Act.

This Agreement, the Offered Securities, the Indenture (including each Guarantee
set forth therein) and the Registration Rights Agreement are herein collectively
referred to as the “Transaction Documents.”

The net proceeds from the offering of the Offered Securities will be used (i) to
fund a tender offer (the “Tender Offer”) for up to $50.0 million of the
Company’s 5.00% Convertible Senior Notes due 2013, (ii) to repay the current
outstanding balance under the Company’s existing Revolving Credit Agreement (as
defined below), (iii) to fund the purchase price of pending acquisitions of
undeveloped oil and gas leases for approximately $68.3 million, (iv) for the
Company’s exploration and development program and (v) for other general
corporate purposes.



--------------------------------------------------------------------------------

Substantially concurrently with the offering of the Offered Securities, the
Company will conduct (i) the Tender Offer and (ii) a registered offering (the
“Equity Offering”) of 21,075,000 shares of the Company’s common stock, par value
$4.75 per share, plus up to an additional 3,161,250 shares of the Company’s
common stock that may be purchased at the option of the underwriters of such
Equity Offering. In connection with the transactions described herein, the
Company has entered into an amendment and restatement of its existing Revolving
Credit Agreement.

Each of the Company and the Guarantors hereby agrees with the several Purchasers
as follows:

2. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors represent and warrant to, and agree with, the several
Purchasers that:

(a) Offering Circulars; Certain Defined Terms. The Company has prepared or will
prepare a Preliminary Offering Circular and a Final Offering Circular.

For purposes of this Agreement:

“Applicable Time” means 8:55 a.m. (New York City time) on the date of this
Agreement.

“Closing Date” has the meaning set forth in Section 3 hereof.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time which
is intended for general distribution to prospective investors, as evidenced by
its being specified in Schedule B hereto.

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

“Preliminary Offering Circular” means the preliminary offering circular, dated
January 28, 2011, relating to the Offered Securities to be offered by the
Purchasers.

“Revolving Credit Agreement” means, that certain Fourth Amended and Restated
Loan Agreement dated as of July 8, 2010, among the Company, as borrower, Capital
One, National Association, a national banking association, as administrative
agent and the other financial institutions

 

-2-



--------------------------------------------------------------------------------

from time to time party thereto, as amended and supplemented by the first
amendment thereto, dated December 13, 2010, and the second amendment thereto
dated December 21, 2010, as may be further amended, amended and restated,
supplemented or otherwise modified form time to time.

“Rules and Regulations” means the rules and regulations of the Commission.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange and the NASDAQ Stock Market (the “Exchange
Rules”).

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B hereto.
Supplemental Marketing Materials include, but are not limited to, the electronic
Bloomberg roadshow slides and the accompanying audio recording.

References herein to the Preliminary Offering Circular, the General Disclosure
Package and the Final Offering Circular shall be deemed to refer to and include
any document incorporated by reference therein.

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.

(b) Disclosure. As of the date of this Agreement, the Final Offering Circular
does not, and as of the Closing Date, the Final Offering Circular will not
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. At the Applicable
Time, and as of the Closing Date, neither (i) the General Disclosure Package,
nor (ii) any individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, included, or will include, any
untrue statement of a material fact or omitted, or will omit, to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding two
sentences do not apply to statements in or omissions from the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material based upon written information furnished to the Company by
any Purchaser through the Representatives specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 8(b) hereof. Except as disclosed in the General Disclosure Package,
on the date of this Agreement, the Company’s Annual Report on Form 10-K most
recently filed with the Commission and all subsequent reports (collectively, the
“Exchange Act Reports”) which have been filed by the Company with the Commission
or sent to shareholders pursuant to the Exchange Act and incorporated by
reference in the Preliminary or Final Offering Circular do not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. Such documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the Rules and Regulations.

(c) Good Standing of the Company and the Guarantors. Each of the Company and
each Guarantor has been duly incorporated and is validly existing and in good
standing under

 

-3-



--------------------------------------------------------------------------------

the laws of the states or other jurisdictions in which they are incorporated,
with full power and authority (corporate and other) to own, lease and operate
their properties and conduct their businesses as described in each of the
General Disclosure Package and the Final Offering Circular; and the Company and
each Guarantor is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or leasing of
property or the conduct of its business legally requires such qualification,
except where the failure to be so qualified, individually or in the aggregate,
would not have a Material Adverse Effect (as defined below). The term “Material
Adverse Effect” as used herein means any material adverse effect on the
condition (financial or other), net worth, business, management, results of
operations or cash flow of the Company and its Subsidiaries, taken as a whole.

(d) Subsidiaries. Each Subsidiary of the Company and each Subsidiary of the
Guarantors has been duly incorporated, formed or organized, as applicable, and
is existing and in good standing under the laws of the jurisdiction of its
incorporation, formation or organization, as applicable, with power and
authority (corporate and other) to own, lease and operate their properties and
conduct its business as described in each of the General Disclosure Package and
the Final Offering Circular; and each Subsidiary of the Company and each
Subsidiary of the Guarantors is duly qualified to do business as a foreign
entity in good standing in all other jurisdictions in which its ownership or
leasing of property or the conduct of its business requires such qualification,
all of the issued and outstanding equity of each Subsidiary of the Company and
each Subsidiary of the Guarantors has been duly authorized and validly issued
and, in the case of each such Subsidiary that is a corporation, is fully paid
and nonassessable; and the equity of each Subsidiary owned by the Company or
each Guarantor, directly or through subsidiaries, is owned free and clear from
any liens (except for liens under the Revolving Credit Facility) and defects.
The Company has no significant subsidiaries (as such term is defined in Rule
1-02(w) of Regulation S-X promulgated by the Commission) other than those
Subsidiaries listed on Schedule D hereto (the “Subsidiaries”).

(e) Corporate Structure. The entities listed on Schedule E hereto are the only
subsidiaries, direct or indirect, of the Company.

(f) No Material Adverse Change. None of the Company, the Guarantors nor any of
their respective Subsidiaries has sustained since the date of the latest audited
financial statements included or incorporated by reference in the General
Disclosure Package or Final Offering Circular any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree other than as set forth in each of the General Disclosure
Package and the Final Offering Circular and, since the respective dates as of
which information is given in the General Disclosure Package, there has not been
any change in the capital stock or long-term debt of the Company, the Guarantors
or any of their respective Subsidiaries or any Material Adverse Change (as
defined below), or any development involving a prospective Material Adverse
Change, otherwise than as set forth in each of the General Disclosure Package
and the Final Offering Circular. The term “Material Adverse Change” as used
herein means any change that has a Material Adverse Effect.

(g) Indenture; Offered Securities. The Indenture has been duly authorized; the
Offered Securities have been duly authorized and, when the Offered Securities
are delivered and paid for pursuant to this Agreement on the Closing Date, the
Indenture will have been duly executed and delivered, such Offered Securities
will have been duly executed, authenticated, issued and delivered, will conform
to the information in the General Disclosure Package and will conform to the
description of such Offered Securities contained in the Final Offering Circular
and the Indenture and such Offered Securities will constitute valid and

 

-4-



--------------------------------------------------------------------------------

legally binding obligations of the Company, enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (collectively, the
“Enforceability Exceptions”) and entitled to the benefits provided by the
Indenture.

(h) Trust Indenture Act. On the Closing Date, the Indenture will conform in all
material respects to the requirements of the United States Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the Commission applicable to an indenture which is qualified thereunder.

(i) No Finder’s Fee. Except as disclosed in the General Disclosure Package and
the Final Offering Circular, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Purchaser for a brokerage commission,
finder’s fee or other like payment in connection with this offering.

(j) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and the Guarantors; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, the Registration Rights Agreement will have been duly executed and
delivered and will be the valid and legally binding obligations of the Company
and the Guarantors, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

(k) Exchange Securities. On the Closing Date, the Exchange Securities will have
been duly authorized by the Company and the Guarantors; and when the Exchange
Securities are issued, executed and authenticated in accordance with the terms
of the Exchange Offer and the Indenture, the Exchange Securities will be
entitled to the benefits of the Indenture and will be the valid and legally
binding obligations of the Company and the Guarantors, enforceable in accordance
with their terms, subject to the Enforceability Exceptions.

(l) Guarantees. The Guarantees to be endorsed on the Offered Securities by each
Guarantor has been duly authorized by such Guarantor; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date and issued, executed and authenticated in accordance with the terms of the
Indenture, the Guarantee of each Guarantor endorsed thereon will have been duly
executed and delivered by each such Guarantor, will conform to the description
thereof contained in the Final Offering Circular and will constitute valid and
legally binding obligations of such Guarantor, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. The Guarantee
to be endorsed on the Exchange Securities by each Guarantor has been duly
authorized by such Guarantor; and, when issued, will have been duly executed and
delivered by each such Guarantor and will conform to the description thereof
contained in the Final Offering Circular. When the Exchange Securities have been
issued, executed and authenticated in accordance with the terms of the Exchange
Offer and the Indenture, the Guarantee of each Guarantor endorsed thereon will
constitute valid and legally binding obligations of such Guarantor, enforceable
in accordance with its terms, subject to the Enforceability Exceptions.

(m) Absence of Further Requirements. No consent, approval, authorization, or
order, registration or qualification of or with any person (including any
governmental agency

 

-5-



--------------------------------------------------------------------------------

or body or any court) is required for the execution, delivery and performance of
the Transaction Documents consummation of the transactions contemplated by the
Transaction Documents in connection with the offering, including the issuance
and sale of the Offered Securities and the Guarantees by the Company and the
Guarantors, except for (i) the order of the Commission declaring effective the
Exchange Offer Registration Statement or, if required, the Shelf Registration
Statement (each as defined in the Registration Rights Agreement) and (ii) such
as have been obtained, or made and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
blue sky laws in connection with the purchase and distribution of the Offered
Securities to investors.

(n) Independent Accounting Firms. Grant Thornton LLP, the accounting firm that
(i) has issued an opinion on the financial statements filed with or incorporated
by reference in and as a part of the General Disclosure Package and the Final
Offering Circular and (ii) will deliver the comfort letters set forth under
Section 7(a) of this Agreement, is an independent registered public accounting
firm within the meaning of the Securities Act and the Rules and Regulations and
the rules and regulations of the Public Company Accounting Oversight Board
(“PCAOB”) of the United States. Smith Carney & Co., the accounting firm that
will deliver the comfort letters set forth under Section 7(a) of this Agreement,
is an independent registered public accounting firm within the meaning of the
Securities Act and the Rules and Regulations and PCAOB of the United States. The
Company and each of the Guarantors maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (1) transactions are
executed in accordance with management’s general or specific authorization;
(2) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (3) access to assets is permitted only in
accordance with management’s general or specific authorization; and (4) the
recorded accounts for assets are compared with the existing assets at reasonable
intervals and appropriate action is taken with respect thereto. Except as
described in each of the General Disclosure Package and the Final Offering
Circular, the consolidated financial statements and schedules of the Company,
including the notes thereto, filed with (or incorporated by reference) and as a
part of the General Disclosure Package or Final Offering Circular, present
fairly the financial condition of the Company, the Guarantors and their
respective consolidated Subsidiaries as of the respective dates thereof and the
consolidated results of operations and changes in financial position and
consolidated statements of cash flow for the respective periods covered thereby,
and have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods involved except as otherwise disclosed therein. All adjustments
necessary for a fair presentation of results for such periods have been made
consistent and, in compliance with, accounting principles generally accepted in
the United States, the Securities Act and the Rules and Regulations, except that
unaudited interim financial statements are subject to year-end audit
adjustments. The selected financial data included or incorporated by reference
in the General Disclosure Package and Final Offering Circular present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements. Any operating or other statistical data
included or incorporated by reference in the General Disclosure Package and
Final Offering Circular comply in all material respects with the Securities Act
and the Rules and Regulations and present fairly the information shown therein
and are based on or derived from sources that the Company reasonably and in good
faith believes are reliable and accurate, and such data agree with the sources
from which they are derived. All non-GAAP financial information included (or
incorporated by reference) in the General Disclosure Package or Final Offering
Circular complies in all material respects with the requirements of Regulation G
of the Exchange Act and Item 10 of Regulation S-K under the Securities Act, to
the extent applicable.

 

-6-



--------------------------------------------------------------------------------

(o) Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance of the Transaction Documents, the issuance and sale of
the Offered Securities and Guarantees, the application of the proceeds thereof
as described in the General Disclosure Package, the Final Offering Circular,
compliance with the terms and provisions of the Transaction Documents and the
consummation of the Equity Offering and the application of proceeds therefrom
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any properties or assets of the Company, the
Guarantors or any of their respective Subsidiaries pursuant to, (i) the charter
or by-laws of the Company, the Guarantors or any of their respective
Subsidiaries, (ii) any statute, any rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, the Guarantors or any of their respective
Subsidiaries or any of their properties, or (iii) assuming the amendment and
restatement to the Revolving Credit Agreement, as described in the General
Disclosure Package and the Final Offering Circular, becomes effective,
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company, the Guarantors or any of their respective
Subsidiaries is a party or by which the Company, the Guarantors or any of their
respective Subsidiaries is bound or to which any of the properties or assets of
the Company, the Guarantors or any of their respective Subsidiaries is subject,
except to such extent as, individually or in the aggregate, does not have a
Material Adverse Effect; a “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture, or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company,
the Guarantors or any of their respective Subsidiaries; provided however, that
neither the Tender Offer nor any agreement to conduct the Tender Offer shall be
considered a Debt Repayment Triggering Event.

(p) Absence of Existing Defaults and Conflicts. None of the Company, the
Guarantors or their respective Subsidiaries is, or with the giving of notice or
lapse of time or both would be, in default or violation with respect to its
certificate of incorporation or by-laws. None of the Company, the Guarantors or
any of their respective Subsidiaries is in default, and no event has occurred
that, with the giving of notice or lapse of time or both would constitute a
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any material indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which the
Company, the Guarantors or any of their respective Subsidiaries is a party or by
which the Company, the Guarantors or any of their respective Subsidiaries is
bound or to which any of the properties or assets owned by the Company, the
Guarantors or any of their respective Subsidiaries is subject, or in violation
of any statutes, laws, ordinances or governmental rules or regulations or any
orders or decrees to which it is subject, including, without limitation,
Section 13 of the Exchange Act, which default or violation, individually or in
the aggregate, would have a Material Adverse Effect.

(q) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.

(r) Possession of Licenses and Permits. Each of the Company, the Guarantors and
their respective Subsidiaries is in possession of and is operating in compliance
with all franchises, grants, authorizations, licenses, certificates, permits,
easements, consents, orders and approvals (“Permits”) from all state, federal,
foreign and other regulatory authorities, and has satisfied the requirements
imposed by regulatory bodies, administrative agencies or other

 

-7-



--------------------------------------------------------------------------------

governmental bodies, agencies or officials, that are required for the Company,
the Guarantors and their respective Subsidiaries lawfully to own, lease and
operate their properties and conduct their businesses as described in each of
the General Disclosure Package and the Final Offering Circular, and each of the
Company, the Guarantors and their respective Subsidiaries is conducting its
business in compliance with all of the laws, rules and regulations of each
jurisdiction in which it conducts its business, in each case with such
exceptions, individually or in the aggregate, as would not have a Material
Adverse Effect; each of the Company, the Guarantors and their respective
Subsidiaries has filed all notices, reports, documents or other information
(“Notices”) required to be filed under applicable laws, rules and regulations,
in each case, with such exceptions, individually or in the aggregate, as would
not have a Material Adverse Effect; and, except as otherwise specifically
described in each of the General Disclosure Package and the Final Offering
Circular, none of the Company, the Guarantors or any of their respective
Subsidiaries has received any notification from any court or governmental body,
authority or agency, relating to the revocation or modification of any such
Permit or to the effect that any additional authorization, approval, order,
consent, license, certificate, permit, registration or qualification
(“Approvals”) from such regulatory authority is needed to be obtained by any of
them, in any case where it is reasonably expected that obtaining such Approvals
or the failure to obtain such Approvals, individually or in the aggregate, would
have a Material Adverse Effect.

(s) Taxes. The Company, the Guarantors and their respective Subsidiaries have
filed all necessary federal, state and material foreign income and material
franchise tax returns required to be filed prior to the date hereof (taking into
account extensions requested in good faith by the Company and in compliance with
applicable tax rules and regulations) and paid all taxes shown as due thereon;
all such tax returns are complete and correct in all material respects; all
material tax liabilities are adequately provided for on the books of the
Company, the Guarantors and their respective Subsidiaries; and the Company and
the Guarantors have no knowledge of any tax proceeding or action pending or
threatened against the Company, the Guarantors or any of their respective
Subsidiaries that, individually or in the aggregate, might have a Material
Adverse Effect.

(t) Absence of Labor Dispute. No labor disturbance exists with the employees of
the Company, the Guarantors or any of their respective Subsidiaries or, to the
knowledge of the Company, is imminent that, individually or in the aggregate,
would have a Material Adverse Effect. None of the employees of the Company, the
Guarantors or any of their respective Subsidiaries is represented by a union
and, to the knowledge of the Company, the Guarantors and any of their respective
Subsidiaries, no union organizing activities are taking place. Neither the
Company, the Guarantors nor any of their respective Subsidiaries has violated
any federal, state or local law or foreign law relating to discrimination in
hiring, promotion or pay of employees, nor any applicable wage or hour laws, or
the rules and regulations thereunder, or analogous foreign laws and regulations,
that would, individually or in the aggregate, result in a Material Adverse
Effect.

(u) Possession of Intellectual Property. Except as described in each of the
General Disclosure Package and the Final Offering Circular, the Company, the
Guarantors and their respective Subsidiaries own or possess, or can acquire on
reasonable terms, adequate patents, patent licenses, trademarks, service marks
and trade names necessary to conduct the business now operated by them, and
neither the Company, the Guarantors nor any of their respective Subsidiaries has
received any notice of infringement of or conflict with asserted rights of
others with respect to any patents, patent licenses, trademarks, service marks
or trade names that, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------

(v) Title to Properties. Each of the Company, the Guarantors and their
respective Subsidiaries have (i) good and Defensible (as defined below) title to
all its interests in its producing natural gas and oil properties (including oil
and gas wells, producing leasehold interests and appurtenant personal property)
as described in the General Disclosure Package and the Final Offering Circular
as owned by it, (ii) investigated title in accordance with customary industry
procedures prior to acquiring any non-producing leasehold properties (including
undeveloped locations or leases held by production, and those leases not held by
production and including exploration prospects) described in the General
Disclosure Package and the Final Offering Circular as owned by it, (iii) good
and indefeasible title to its other real property as described in the General
Disclosure Package and the Final Offering Circular as owned by it and (iv) good
title to its personal property as described in the General Disclosure Package
and the Final Offering Circular as owned by it, in each case free and clear of
all liens, claims, security interests, equities, or other encumbrances except
those (a) described in each of the General Disclosure Package and the Final
Offering Circular or (b) that do not materially interfere with the use or value
of such properties taken as a whole as described in each of the General
Disclosure Package and the Final Offering Circular. All real property and
buildings held under lease or license by the Company or its Subsidiaries are
held under valid and subsisting and enforceable leases or licenses with such
exceptions as do not materially interfere with the use of such properties taken
as a whole as they have been used in the past and are proposed to be used in the
future as described in each of the General Disclosure Package and the Final
Offering Circular. As used herein, “Defensible” means, with respect to title to
the producing properties (including oil and gas wells and producing leasehold
interests) described in the General Disclosure Package and the Final Offering
Circular as being owned by the Company, the Guarantors or any of their
respective Subsidiaries, that the Company, the Guarantors and their respective
Subsidiaries (1) are entitled to receive not less than the net revenue interests
of such properties as set forth in the reserve reports of (x) MHA Petroleum
Consultants, an independent petroleum engineering firm, dated as of January 23,
2011 and (y) DeGolyer and MacNaughton, an independent petroleum engineering
firm, dated as of January 17, 2011 (collectively, the “Reserve Reports”) of all
hydrocarbons and minerals produced, saved and marketed from such properties, and
proceeds thereof, all without reduction, suspension or termination of such
interests throughout the productive life of such properties, and (2) are
obligated to bear a share of the costs and expenses relating to the maintenance,
exploration, drilling, completion, development, operation, plugging and
abandonment of such properties greater than the working interests of such
properties as set forth in the Reserve Reports, without increase throughout the
life of such properties.

(w) Environmental Laws. Except as described in each of the General Disclosure
Package and the Final Offering Circular, there is no material pending action,
suit or other proceeding involving the Company, the Guarantors or any of their
respective Subsidiaries or any of their material assets for any failure of the
Company, the Guarantors or any of their respective Subsidiaries, or any
predecessor thereof, to comply with any requirements of federal, state or local
regulation relating to air, water, solid waste management, hazardous or toxic
substances, or the protection of health, safety or the environment. Except as
described in each of the General Disclosure Package and the Final Offering
Circular, none of the property owned or leased by the Company, the Guarantors or
any of their respective Subsidiaries is, to the best knowledge of the Company or
the Guarantors (i) contaminated with waste or hazardous or toxic substances in
material amounts or in amounts that pose a threat to employees or visitors, and
(ii) none of the Company, the Guarantors or any of their respective Subsidiaries
may be deemed an “owner or operator” of a “facility” or “vessel” that owns,
possesses, transports, generates or disposes of a “hazardous substance” as those
terms are defined in §9601 of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. §9601 et seq. which status
would result in a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

(x) ERISA. The Company, the Guarantors and their respective Subsidiaries are in
compliance in all material respects with all presently applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); no “reportable
event” (as defined in Section 4043 of ERISA and the regulations thereunder) for
which the 30-day notice requirement has not been waived by the Pension Benefit
Guarantee Corporation has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company, the Guarantors and their respective
Subsidiaries would have any liability; the Company, the Guarantors and their
respective Subsidiaries have not incurred and do not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each “pension plan” for which the Company, the
Guarantors or any of their respective Subsidiaries would have any liability that
is intended to be qualified under Section 401(a) of the Code is so qualified in
all material respects, and nothing has occurred, whether by action or by failure
to act, that would cause the loss of such qualification.

(y) Insurance. The Company, the Guarantors and their respective Subsidiaries
maintain insurance of the types and in the amounts generally deemed adequate for
its business, including, but not limited to, directors’ and officers’ insurance,
insurance covering real and personal property owned or leased by the Company,
the Guarantors and their respective Subsidiaries against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against,
all of which insurance is in full force and effect. None of the Company, the
Guarantors or any of their respective Subsidiaries has been refused any
insurance coverage sought or applied for, and the none of the Company, the
Guarantors, or any such Subsidiary has any reason to believe that it, the
Guarantors and their respective Subsidiaries will not be able to renew their
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

(z) Investment Company Act. Neither the Company nor any Guarantor is and, after
giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package, the consummation of the Equity Offering and the application of the
proceeds therefrom and the consummation of the Tender Offer, will not be an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(aa) Accurate Disclosure. The statements in the General Disclosure Package and
the Final Offering Circular under the headings “Certain U.S. Federal Income Tax
Considerations”, “Description of Other Indebtedness and Preferred Stock,”
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings.

(bb) Absence of Manipulation. None of the Company, the Guarantors or their
respective affiliates has, either alone or with one or more other persons, bid
for or purchased for any account in which it or any of its affiliates had a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities.

(cc) Internal Controls and Compliance with the Sarbanes-Oxley Act. There is not
currently and has not in the past been a failure on the part of the Company, the
Guarantors or their respective Subsidiaries or, to the Company’s or the
Guarantor’s knowledge, any of its

 

-10-



--------------------------------------------------------------------------------

respective directors or officers, in their capacities as such, to comply with
any applicable provisions of Sarbanes-Oxley and the rules and regulations
promulgated in connection therewith, including Sections 302, 402 and 906, and
the statements contained in any certification pursuant to Sarbanes-Oxley and
related rules and regulations are complete and correct. The Company and each
Guarantor has established and maintains disclosure controls and procedures and
internal control over financial reporting as are currently required (as such
terms are defined in Rule 13a-15 and 15d-15 under the Exchange Act); the
Company’s and the Guarantor’s disclosure controls and procedures (A) are
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is accumulated and
communicated to management, including the principal executive and principal
financial officer of the Company, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure, and that
such information is recorded, processed, summarized and reported, within the
time periods specified in the Exchange Act and the Rules and Regulations;
(B) have been evaluated for effectiveness; and (C) are effective in all material
respects to perform the functions for which they were established. Except as
discussed with the Company’s auditors and audit committee and as disclosed in
each of the General Disclosure Package and the Final Offering Circular,
(A) there are no significant deficiencies or material weaknesses in the design
or operation of internal control over financial reporting that are reasonably
likely to adversely affect the Company’s or the Guarantor’s ability to record,
process, summarize, and report financial data and (B) there is, and there has
been, no fraud, whether or not material, that involves management or other
employees who have a role in the Company’s or the Guarantor’s internal control
over financial reporting. Since the date of the end of the last fiscal year for
which audited financial statements are included or incorporated by reference in
each of the General Disclosure Package and the Final Offering Circular, there
have been no significant changes in internal control over financial reporting or
in other factors that could significantly affect internal control over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(dd) Commission Comments. The Company has received no written comments from the
staff of the Commission regarding its periodic or current reports under the
Exchange Act that remain unresolved and have not been disclosed in the General
Disclosure Package and Final Offering Circular.

(ee) Changes in law. To the best knowledge of the Company and the Guarantors, no
change in any laws or regulations is pending that could reasonably be expected
to be adopted and if adopted, is reasonably expected to have, individually or in
the aggregate with all such changes, a Material Adverse Effect, except as set
forth in or contemplated in each of the General Disclosure Package and the Final
Offering Circular.

(ff) Foreign Corrupt Practices Act. Neither the Company, the Guarantors nor any
of their respective subsidiaries or affiliates, nor any director, officer, or
employee, nor, to the Company’s or the Guarantor’s knowledge, any agent or
representative of the Company, the Guarantors or of any of their respective
subsidiaries or affiliates, has taken or will take any action in furtherance of
an offer, payment, promise to pay, or authorization or approval of the payment
or giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage;
and the Company, the Guarantors and their respective subsidiaries and affiliates
have conducted their businesses in compliance with applicable anti-corruption
laws and have instituted and maintain and will continue to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

 

-11-



--------------------------------------------------------------------------------

(gg) Money Laundering. The operations of the Company, the Guarantors and their
respective subsidiaries are and have been conducted at all times in material
compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company, the
Guarantors or any of their respective subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the best knowledge of the Company
and the Guarantors, threatened.

(hh) OFAC. (i) The Company and each of the Guarantors represents that none of
the Company, the Guarantors nor any of their respective subsidiaries, nor any
director, officer, or employee thereof, nor, to the Company’s or the Guarantor’s
knowledge, any agent, affiliate or representative of the Company, the Guarantors
or any of their respective subsidiaries, is an individual or entity (“Person”)
that is, or is owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”) (collectively,
“Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

(ii) The Company and each of the Guarantors represents and covenants that they
will not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Company and each of the Guarantors represents and covenants that for
the past 5 years, it and its subsidiaries have not knowingly engaged in, are not
now knowingly engaged in, and will not engage in, any dealings or transactions
with any Person, or in any country or territory, that at the time of the dealing
or transaction is or was the subject of Sanctions.

(ii) Certificates. Any certificate signed by any officer of the Company or any
Guarantor and delivered to the Purchasers or to counsel for the Purchasers shall
be deemed a representation and warranty by the Company and/or the applicable
Guarantor to the Purchasers as to the matters covered thereby.

 

-12-



--------------------------------------------------------------------------------

(jj) Independent Engineer. Each of MHA Petroleum Consultants, Inc. (“MHA”) and
DeGolyer and MacNaughton (“DGM”) is a petroleum engineering firm from whose
reserve reports information is contained or incorporated by reference in the
General Disclosure Package and the Final Offering Circular, and acts as
independent petroleum engineers with respect to the Company. Other than (i) the
production of reserves in the ordinary course of business, (ii) intervening
price fluctuations or (iii) as described in the General Disclosure Package and
the Final Offering Circular, the Company and the Guarantors are not aware of any
facts or circumstances that would result in a material adverse change in its
proved reserves in the aggregate, or the aggregate present value of estimated
future net revenues of the Company or the Guarantors or the standardized measure
of discounted future net cash flows therefrom, as described in the General
Disclosure Package and the Final Offering Circular and reflected in the reserve
information as of the respective dates such information is given. Except as
described in each of the General Disclosure Package and the Final Offering
Circular, the General Disclosure Package, including the oil and natural gas
production and reserve information and estimates of future net revenues and
discounted future net cash flows, complies and the Final Offering Circular,
including the oil and natural gas production and reserve information and
estimates of future net revenues and discounted future net cash flows, will
comply, in all material respects with the applicable requirements of Regulation
S-X, Industry Guide 2 under the Securities Act and Statement of Financial
Accounting Standards Board No. 69, Disclosures about Oil and Petroleum Producing
Activities, as amended to date.

(kk) Litigation. Other than as set forth in each of the General Disclosure
Package and the Final Offering Circular, there are no legal or governmental
proceedings pending to which the Company, the Guarantors or any of their
respective Subsidiaries is a party or of which any property of the Company, the
Guarantors or any of their respective Subsidiaries is the subject that, if
determined adversely to the Company, the Guarantors or any of their respective
Subsidiaries, would individually or in the aggregate have a Material Adverse
Effect or that would materially and adversely affect the consummation of the
transactions contemplated hereby or that is required to be disclosed in each of
the General Disclosure Package or the Final Offering Circular; to the best of
the Company’s or the Guarantors’ knowledge, no such proceedings are threatened
or contemplated.

(ll) Regulations T, U, X. Neither the Company nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Offered Securities to violate Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System.

(mm) Ratings. No “nationally recognized statistical rating organization” as such
term is defined for purposes of Rule 436(g)(2) (i) has imposed (or has informed
the Company or any Guarantor that it is considering imposing) any condition
(financial or otherwise) on the Company’s or any Guarantor’s retaining any
rating assigned to the Company or any Guarantor or any securities of the Company
or any Guarantor or (ii) has indicated to the Company or any Guarantor that it
is considering any of the actions described in Section 7(c)(ii) hereof.

(nn) Class of Securities Not Listed. No securities of the same class (within the
meaning of Rule 144A(d)(3)) under the Securities Act as the Offered Securities
are listed on any national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

 

-13-



--------------------------------------------------------------------------------

(oo) No Registration. The offer and sale of the Offered Securities in the manner
contemplated by this Agreement will be exempt from the registration requirements
of the Securities Act by reason of Section 4(2) thereof and by Rule 144A (“Rule
144A”) or by Regulation S (“Regulation S”) thereunder; and it is not necessary
to qualify an indenture in respect of the Offered Securities under the Trust
Indenture Act.

(pp) No General Solicitation; No Directed Selling Efforts. Neither the Company,
nor any Guarantor, nor any of their respective affiliates, nor any person acting
on its or their behalf (i) has, within the six-month period prior to the date
hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S (“Regulation S”) under
the Securities Act, by means of any directed selling efforts within the meaning
of Rule 902(c) of Regulation S. The Company, the Guarantors, their respective
affiliates and any person acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S. Neither the
Company nor any Guarantor has entered and neither the Company nor any Guarantor
will enter into any contractual arrangement with respect to the distribution of
the Offered Securities except for this Agreement.

(qq) Reporting Status. The Company is subject to Section 13 or 15(d) of the
Exchange Act.

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 93.583% of the principal
amount thereof plus accrued interest from February 9, 2011 to the Closing Date
(as hereinafter defined), the respective principal amounts of Securities set
forth opposite the names of the several Purchasers in Schedule A hereto.

The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchasers in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more permanent global
Securities in registered form without interest coupons (the “Offered
Regulation S Global securities”) which will be deposited with the Trustee as
custodian for The Depository Trust Company (“DTC”) for the respective accounts
of the DTC participants for Morgan Guaranty Trust Company of New York, Brussels
office, as operator of the Euroclear System (“Euroclear”), and Clearstream
Banking, société anonyme (“Clearstream, Luxembourg”) and registered in the name
of Cede & Co., as nominee for DTC. The Company will deliver against payment of
the purchase price the Offered Securities to be purchased by each Purchaser
hereunder and to be offered and sold by each Purchaser in reliance on Rule 144A
(the “144A Securities”) in the form of one permanent global security in
definitive form without interest coupons (the “Restricted Global Securities”)
deposited with the Trustee as custodian for DTC and registered in the name of
Cede & Co., as nominee for DTC. The Regulation S Global Securities and the
Restricted Global Securities shall be assigned separate CUSIP numbers. The
Restricted Global Securities shall include the legend regarding restrictions on
transfer set forth under “Transfer Restrictions” in the Final Offering Circular.
Until the termination of the distribution compliance period (as defined in
Regulation S) with respect to the offering of the Offered Securities, interests
in the Regulation S

 

-14-



--------------------------------------------------------------------------------

Global Securities may only be held by the DTC participants for Euroclear and
Clearstream, Luxembourg. Interests in any permanent global Securities will be
held only in book-entry form through Euroclear, Clearstream, Luxembourg or DTC,
as the case may be, except in the limited circumstances described in the Final
Offering Circular.

Payment for the Regulation S Securities and the 144A Securities shall be made by
the Purchasers in Federal (same day) funds by wire transfer to an account at a
bank acceptable to Credit Suisse drawn to the order of the Company at the office
of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, N.Y. 10017 at 9:00
A.M., (New York time), on February 9, 2011 or at such other time not later than
seven full business days thereafter as the Representatives and the Company
determine, such time being herein referred to as the “Closing Date”, against
delivery to the Trustee as custodian for DTC of (i) the Regulation S Global
Securities representing all of the Regulation S Securities for the respective
accounts of the DTC participants for Euroclear and Clearstream, Luxembourg and
(ii) the Restricted Global Securities representing all of the Offered 144A
Securities. The Regulation S Global Securities and the Restricted Global
Securities will be made available for checking at the above office of Davis
Polk & Wardwell LLP at least 24 hours prior to the Closing Date.

4. Representations by Purchasers; Resale by Purchasers. (a) Each Purchaser
severally represents and warrants to the Company and the Guarantors that it is
an “accredited investor” within the meaning of Regulation D under the Securities
Act.

(b) Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 or Rule
144A. Accordingly, neither such Purchaser nor its affiliates, nor any persons
acting on its or their behalf, have engaged or will engage in any directed
selling efforts with respect to the Offered Securities, and such Purchaser, its
affiliates and all persons acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S. Each
Purchaser severally agrees that, at or prior to confirmation of sale of the
Offered Securities, other than a sale pursuant to Rule 144A, such Purchaser will
have sent to each distributor, dealer or person receiving a selling concession,
fee or other remuneration that purchases the Offered Securities from it during
the restricted period a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

Terms used in this subsection (b) have the meanings given to them by
Regulation S.

(c) Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company and the Guarantors.

 

-15-



--------------------------------------------------------------------------------

(d) Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, including, but not limited to (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. Each Purchaser severally agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.

(e) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each of
the Purchasers severally represents and agrees that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”) it has not made and
will not make an offer of Offered Securities to the public in that Relevant
Member State prior to the publication of a prospectus in relation to the Offered
Securities which has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Offered
Securities to the public in that Relevant Member State at any time:

(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;

(ii) to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated accounts;

(iii) to fewer than 100 natural or legal persons (other than qualified investors
as defined in the Prospectus Directive) subject to obtaining the prior consent
of the manager for any such offer; or

(iv) in any other circumstances which do not require the publication by the
Company of a prospectus pursuant to Article 3 of the Prospectus Directive.

For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.

 

-16-



--------------------------------------------------------------------------------

(f) Each of the Purchasers severally represents and agrees that

(i) (A) it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business and (B) it has not offered or sold and will not offer
or sell the Offered Securities other than to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or as agent) for the purposes of their businesses or who it is
reasonable to expect will acquire, hold, manage or dispose of investments (as
principal or agent) for the purposes of their businesses where the issue of the
Offered Securities would otherwise constitute a contravention of Section 19 of
the Financial Services and Markets Act 2000 (the “FSMA”) by the Company;

(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Offered Securities in
circumstances in which Section 21(1) of the FSMA does not apply to the Company
or the Guarantors; and

(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Offered Securities in,
from or otherwise involving the United Kingdom.

5. Certain Agreements of the Company and each Guarantor. The Company and each
Guarantor agree with the several Purchasers that:

(a) Amendments and Supplements to Offering Circulars. The Company and the
Guarantors will promptly advise the Representatives of any proposal to amend or
supplement the Preliminary or Final Offering Circular and will not effect such
amendment or supplementation without the Representatives’ consent. If, at any
time prior to the completion of the resale of the Offered Securities by the
Purchasers, there occurs an event or development as a result of which any
document included in the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material, if republished
immediately following such event or development, included or would include an
untrue statement of a material fact or omitted or would omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, the Company and
the Guarantors promptly will notify the Representatives of such event and
promptly will prepare and furnish, at its own expense, to the Purchasers and the
dealers and to any other dealers at the request of the Representatives, an
amendment or supplement which will correct such statement or omission. Neither
the Representatives’ consent to, nor the Purchasers’ delivery to offerees or
investors of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 7.

(b) Furnishing of Offering Circulars. The Company and the Guarantors will
furnish to the Representatives copies of the Preliminary Offering Circular, each
other document comprising a part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements to such documents and each
item of Supplemental Marketing Material, in each case as soon as available and
in such quantities as the Representatives reasonably request. At any time when
the Company is not subject to Section 13 or 15(d), the Company and the
Guarantors will promptly furnish or cause to be furnished to the Representatives
(and, upon request, to each of the other Purchasers) and, upon request of

 

-17-



--------------------------------------------------------------------------------

holders and prospective purchasers of the Offered Securities, to such holders
and purchasers, copies of the information required to be delivered to holders
and prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4)
(or any successor provision thereto) in order to permit compliance with
Rule 144A in connection with resales by such holders of the Offered Securities.
The Company will pay the expenses of printing and distributing to the Purchasers
all such documents.

(c) Blue Sky Qualifications. The Company and the Guarantors will arrange for the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such jurisdictions in the United
States and Canada as the Representatives designate and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers, provided that the Company will not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any such state.

(d) Reporting Requirements. For so long as the Offered Securities remain
outstanding, the Company and the Guarantors will furnish to the Representatives
and, upon request, to each of the other Purchasers, as soon as practicable after
the end of each fiscal year, a copy of their respective annual reports to
shareholders for such year; and the Company and the Guarantors will furnish to
the Representatives and, upon request, to each of the other Purchasers (i) as
soon as available, a copy of each report and any definitive proxy statement of
the Company and the Guarantors filed with the Commission under the Exchange Act
or mailed to shareholders, and (ii) from time to time, such other information
concerning the Company and the Guarantors as the Representatives may reasonably
request. However, so long as the Company and the Guarantors is subject to the
reporting requirements of either Section 13 or Section 15(d) of the Exchange Act
and is timely filing reports with the Commission on its Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”), it is not required to
furnish such reports or statements to the Purchasers.

(e) Transfer Restrictions. During the period of one year after the Closing Date,
the Company will, upon request, furnish to the Representatives, each of the
other Purchasers and any holder of Offered Securities a copy of the restrictions
on transfer applicable to the Offered Securities.

(f) No Resales by Affiliates. During the period of one year after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Offered
Securities that constitute “restricted securities” under Rule 144 under the
Securities Act that have been reacquired by any of them other than pursuant to
an effective registration statement under the Securities Act or in accordance
with Rule 144 under the Securities Act.

(g) Investment Company. During the period of one year after the Closing Date,
neither the Company nor any Guarantor will be or become, an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act.

(h) Payment of Expenses. The Company and the Guarantors will pay all expenses
incidental to the performance of their respective obligations under this
Agreement, the Indenture and the Registration Rights Agreement, including but
not limited to (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities, and,
as applicable, the Exchange Securities (as defined in the Registration Rights
Agreement), the preparation and printing (to the extent applicable) of this
Agreement, the Registration Rights

 

-18-



--------------------------------------------------------------------------------

Agreement, the Offered Securities, the Indenture, the Preliminary Offering
Circular, any other documents comprising any part of the General Disclosure
Package, the Final Offering Circular, all amendments and supplements thereto,
each item of Supplemental Marketing Material and any other document relating to
the issuance, offer, sale and delivery of the Offered Securities; (iii) any
expenses (including reasonable fees and disbursements of counsel to the
Purchasers) incurred in connection with qualification of the Offered Securities
or the Exchange Securities for sale under the laws of such jurisdictions in the
United States and Canada as the Representatives designate and the preparation
and printing of memoranda relating thereto; (iv) any fees charged by investment
rating agencies for the rating of the Securities or the Exchange Securities and
(v) expenses incurred in distributing the Preliminary Offering Circular, any
other documents comprising any part of the General Disclosure Package, the Final
Offering Circular (including any amendments and supplements thereto) and any
Supplemental Marketing Material to the Purchasers. The Company and the
Guarantors will also pay or reimburse the Purchasers (to the extent incurred by
them) for costs and expenses of the Purchasers and the Company’s officers and
employees and any other expenses of the Purchasers, and the Company and the
Guarantors relating to investor presentations on any “road show” in connection
with the offering and sale of the Offered Securities including, without
limitation, any travel expenses of the Company’s and the Guarantors’ officers
and employees and any other expenses of the Company and the Guarantors including
the chartering of airplanes.

(i) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and, except as disclosed in the
General Disclosure Package, the Company does not intend to use any of the
proceeds from the sale of the Offered Securities hereunder to repay any
outstanding debt owed to any affiliate of any Purchaser.

(j) Absence of Manipulation. In connection with the offering, until the
Representatives shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company, the
Guarantors nor any of their respective affiliates will, either alone or with one
or more other persons, bid for or purchase for any account in which it or any of
its affiliates has a beneficial interest any Offered Securities or attempt to
induce any person to purchase any Offered Securities; and neither it nor any of
their affiliates will make bids or purchases for the purpose of creating actual,
or apparent, active trading in, or of raising the price of, the Offered
Securities.

(k) Restriction on Sale of Securities. Except as contemplated by the
Registration Rights Agreement, for a period of 90 days after the date hereof,
neither the Company nor any Guarantor will, directly or indirectly, take any of
the following actions with respect to any United States dollar-denominated debt
securities issued or guaranteed by the Company or such Guarantor and having a
maturity of more than one year from the date of issue or any securities
convertible into or exchangeable or exercisable for any of its Securities
(“Lock-Up Securities”): (i) offer, sell, issue, contract to sell, pledge or
otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue, contract to
sell, contract to purchase or grant any option, right or warrant to purchase
Lock-Up Securities, (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities, (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act or (v) file with the Commission a
registration statement under the Securities Act relating to Lock-Up Securities
or publicly disclose the intention to take any such action, without the prior
written consent of the Representatives. Neither the Company nor any Guarantor
will at any time directly or indirectly, take any action referred to in
clauses (i) through (v) above with respect to any securities under circumstances
where such offer, sale,

 

-19-



--------------------------------------------------------------------------------

pledge, contract or disposition would cause the exemption afforded by
Section 4(2) of the Securities Act or the safe harbor of Rule 144A or Regulation
S thereunder to cease to be applicable to the offer and sale of the Offered
Securities.

6. Free Writing Communications. (a) Issuer Free Writing Communications. The
Company and each Guarantor represents and agrees that, unless it obtains the
prior consent of the Representatives, and each Purchaser represents and agrees
that, unless it obtains the prior consent of the Company and The
Representatives, it has not made and will not make any offer relating to the
Offered Securities that would constitute an Issuer Free Writing Communication.

(b) Term Sheets. The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Circular,
including by means of a pricing term sheet in the form of Exhibit B-1 hereto, or
(ii) does not contain any material information about the Company or any
Guarantor or their securities that was provided by or on behalf of the Company
or any Guarantor, it being understood and agreed that the Company and each
Guarantor shall not be responsible to any Purchaser for liability arising from
any inaccuracy in such Free Writing Communications referred to in clause (i) or
(ii) as compared with the information in the Preliminary Offering Circular, the
Final Offering Circular or the General Disclosure Package.

7. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties of the Company and
the Guarantors herein (as though made on the Closing Date), to the accuracy of
the statements of officers of the Company and the Guarantors made pursuant to
the provisions hereof, to the performance by the Company and the Guarantors of
their obligations hereunder and to the following additional conditions
precedent:

(a) Accountants’ Comfort Letters. The Purchasers shall have received letters,
dated, respectively, the date hereof on the General Disclosure Package and the
Closing Date on the Final Offering Circular, from each of Grant Thornton LLP and
Smith, Carney & Co., each confirming that they are a registered public
accounting firm and independent public accountants within the meaning of the
Securities Laws and substantially in the form of, Exhibit A-3 and Exhibit A-4,
respectively, hereto (except that, in any letter dated on the Closing Date, the
specified date referred to in Exhibit A-3 and Exhibit A-4 hereto shall be a date
no more than three days prior to such Closing Date).

(b) Engineering Firms Letters. At the time of execution of this Agreement and
the Closing Date, the Purchasers shall have received from each of MHA and DGM, a
letter, in form and substance satisfactory to and addressed to the Purchasers
with respect to: (i) the estimated quantities of the Company’s proved net
reserves, (ii) the future net revenues from those reserves, (iii) their present
value as set forth in the General Disclosure Package and the Final Offering
Circular and (iv) such related matters as the Purchaser shall reasonably
request.

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred (i) any change, or any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company, the
Guarantors and their respective Subsidiaries taken as a whole which, in the
judgment of the Representatives is

 

-20-



--------------------------------------------------------------------------------

material and adverse and makes it impractical or inadvisable to market the
Offered Securities; (ii) any downgrading in the rating of any debt securities of
the Company or any Guarantor by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Securities Act),
or any public announcement that any such organization has under surveillance or
review its rating of any debt securities of the Company or any Guarantor (other
than an announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement that
the Company or any Guarantor has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of the Representatives impractical to market or to
enforce contracts for the sale of the Offered Securities, whether in the primary
market or in respect of dealings in the secondary market, (iv) any suspension or
material limitation of trading in securities generally on the New York Stock
Exchange or NASDAQ Stock Market, or any setting of minimum or maximum prices for
trading on such exchanges; (v) or any suspension of trading of any securities of
the Company or any Guarantor on any exchange or in the over-the-counter market;
(vi) any banking moratorium declared by any U.S. federal or New York
authorities; (vii) any major disruption of settlements of securities, payment,
or clearance services in the United States or any other country where such
securities are listed or (viii) any attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity or emergency if,
in the judgment of the Representatives the effect of any such attack, outbreak,
escalation, act, declaration, calamity or emergency is such as to make it in the
judgment of the Representatives impractical or inadvisable to market the Offered
Securities or to enforce contracts for the sale of the Offered Securities.

(d) Opinion and 10b-5 Statement of Counsel for Company. The Purchasers shall
have received from (i) Andrews Kurth LLP, special counsel for the Company and
the Guarantors, an opinion and negative assurance, dated the Closing Date, in
the form attached hereto as Exhibit A-1, and (ii) Crowe & Dunlevy, A
Professional Corporation, Oklahoma counsel for the Company and the Guarantors,
an opinion, dated the Closing Date in the form attached hereto as Exhibit A-2.

(e) Opinion and 10b-5 Statement of Counsel for Purchasers. The Purchasers shall
have received from Davis Polk & Wardwell LLP, counsel for the Purchasers, such
opinion or opinions, dated the Closing Date and a negative assurance letter,
with respect to such matters as the Representatives may require, and the Company
and the Guarantors shall have furnished to such counsel such documents as they
request for the purpose of enabling them to pass upon such matters. In rendering
such opinion, Davis Polk & Wardwell LLP may rely as to the incorporation of the
Company and all other matters governed by Oklahoma law upon the opinion of
Crowe & Dunlevy referred to above.

(f) Officers’ Certificate. The Purchasers shall have received certificates,
dated the Closing Date, of an executive officer of the Company and the
Guarantors and a principal financial or accounting officer of the Company and
the Guarantors in which such officers shall state that the representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct, that the Company and the Guarantors have complied with all agreements
and satisfied all conditions on their part to be performed or satisfied
hereunder at or prior to the Closing Date, and that, subsequent to the date of
the most recent financial statements in the General Disclosure Package there has
been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company, the
Guarantors and their respective subsidiaries taken as a whole except as set
forth in the General Disclosure Package or as described in such certificates.

 

-21-



--------------------------------------------------------------------------------

(g) Indenture. The Purchasers shall have received a counterpart of the Indenture
that shall have been executed and delivered by a duly authorized officer of the
Company, the Guarantors and the Trustee.

(h) Registration Rights Agreement. The Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company, the Guarantors and
the Purchasers.

(i) Good Standing. The Representatives shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

(j) DTC. The Offered Securities shall be eligible for clearance and settlement
through DTC.

(k) Concurrent Equity Offering. The successful closing of the Equity Offering
shall have been consummated substantially concurrently with the closing of the
Offered Securities.

(l) Amendment and Restatement of Revolving Credit Agreement. On or prior to the
Closing Date, the amendment and restatement to the existing Revolving Credit
Agreement shall have become effective.

(m) Chief Financial Officer’s Certificate. The Purchasers shall have received a
certificate of the Chief Financial Officer of the Company, dated as of the date
hereof and as of the Closing Date, in the form attached hereto as Exhibit A-5.

The Company and the Guarantors will furnish the Purchasers with such conformed
copies of such opinions, certificates, letters and documents as the Purchasers
reasonably request. The Representatives may in their sole discretion waive on
behalf of the Purchasers compliance with any conditions to the obligations of
the Purchasers hereunder.

8. Indemnification and Contribution. (a) Indemnification of Purchasers. The
Company and the Guarantors will indemnify and hold harmless each Purchaser, its
officers, employees, agents, partners, members, directors and its affiliates and
each person, if any, who controls such Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Indemnified Party”), against any and all losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Circular or the Final Offering Circular,
in each case as amended or supplemented, or any Issuer Free Writing
Communication (including with limitation, any Supplemental Marketing Material)
or arise out of or are based upon the omission or alleged omission of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and will reimburse each
Indemnified Party for any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating, preparing or defending
against any loss, claim, damage, liability, action, litigation, investigation or
proceeding whatsoever (whether or not such Indemnified Party is a party thereto)
whether threatened or commenced and in connection with the

 

-22-



--------------------------------------------------------------------------------

enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that the Company and the Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by the Representatives specifically for use therein, it being understood
and agreed that the only such information consists of the information described
as such in subsection (b) below.

(b) Indemnification of Company. Each Purchaser will severally and not jointly
indemnify and hold harmless the Company, the Guarantors and each of their
respective directors and each of their respective officers and the Guarantors
and each person, if any, who controls the Company or such Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a “Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication or arise out
of or are based upon the omission or the alleged omission of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through the Representatives specifically for use therein, and will reimburse any
legal or other expenses reasonably incurred by such Purchaser Indemnified Party
in connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto)
whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of (i) the following information in the
Preliminary and Final Offering Circular furnished on behalf of each Purchaser
under the caption “Plan of Distribution” sentence 2 of paragraph 11 and
paragraphs 12 and 13; provided, however, that the Purchasers shall not be liable
for any losses, claims, damages or liabilities arising out of or based upon the
Company’s failure to perform its obligations under Section 5(a) of this
Agreement.

(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. In any
such proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and

 

-23-



--------------------------------------------------------------------------------

expenses of such counsel shall be at the expense of such indemnified party
unless 1) the indemnifying party and the indemnified party shall have mutually
agreed to the retention of such counsel or 2) the named parties to any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood that the indemnifying party shall not, in respect of the
legal expenses of any indemnified party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for (i) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Purchasers and all persons, if any, who control any Purchaser within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act or who are affiliates of any Underwriter within the meaning of Rule 405
under the Securities Act and (ii) the fees and expenses of more than one
separate firm (in addition to any local counsel) for the Company, its directors,
its officers and each person, if any, who controls the Company within the
meaning of either such Section, and that all such fees and expenses shall be
reimbursed as they are incurred. In the case of any such separate firm for the
Purchasers and such control persons and affiliates of any Purchasers, such firm
shall be designated in writing by the Representatives. In the case of any such
separate firm for the Company, and such directors, officers and control persons
of the Company, such firm shall be designated in writing by the Company. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
(i) includes an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to, or an admission of, fault, culpability or failure
to act by or on behalf of any indemnified party.

(d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Purchasers on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company bear to the total discounts
and commissions received by the Purchasers from the Company under this
Agreement. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantors or the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint. The Company, the Guarantors and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 8(d)
were determined by

 

-24-



--------------------------------------------------------------------------------

pro rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).

9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Representatives may make arrangements satisfactory to
the Company for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by the
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities and arrangements satisfactory
to the Representatives and the Company for the purchase of such Offered
Securities by other persons are not made within 36 hours after such default,
this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If this Agreement is terminated pursuant to Section 9 or if for any
reason the purchase of the Offered Securities by the Purchasers is not
consummated, the Company, the Guarantors shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company, the Guarantors and the Purchasers pursuant to
Section 8 shall remain in effect. If the purchase of the Offered Securities by
the Purchasers is not consummated for any reason other than solely because of
the termination of this Agreement pursuant to Section 9 or the occurrence of any
event specified in clause (iii), (iv), (vi), (vii) or (viii) of Section 7(c),
the Company and the Guarantors will reimburse the Purchasers for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Offered Securities.

11. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, delivered or telegraphed and confirmed to Credit
Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, N.Y. 10010-3629,
Attention: LCD-IBD and Morgan Stanley & Co. Incorporated, 1585 Broadway, New
York, New York 10036; Attention: Attention: High Yield Syndicate Desk or, if
sent to the Company or the Guarantors, will be mailed, delivered or telegraphed
and confirmed to it at GMX Resources, Inc.; One Benham Place, 9400 North
Broadway, Suite 600, Oklahoma City, Oklahoma 73114, Attention: Chief Financial
Officer; provided, however, that any notice to a Purchaser pursuant to Section 8
will be mailed, delivered or telegraphed and confirmed to such Purchaser.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and the controlling persons referred to in Section 8, and no other
person will have any right or obligation hereunder, except that holders of
Offered Securities shall be entitled to enforce the agreements for their benefit
contained in the second and third sentences of Section 5(b) hereof against the
Company as if such holders were parties thereto.

 

-25-



--------------------------------------------------------------------------------

13. Representation of Purchasers. You will act for the several Purchasers in
connection with this purchase, and any action under this Agreement taken by the
Representatives will be binding upon all the Purchasers.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

15. Absence of Fiduciary Relationship. The Company and the Guarantors
acknowledge and agree that:

(a) No Other Relationship. The Representatives have been retained solely to act
as initial purchaser in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company or the Guarantors and the Representatives has
been created in respect of any of the transactions contemplated by this
Agreement or the Preliminary or Final Offering Circular, irrespective of whether
the Representatives have advised or are advising the Company or the Guarantors
on other matters;

(b) Arm’s-Length Negotiations. The purchase price of the Offered Securities set
forth in this Agreement was established by the Company and the Guarantors
following discussions and arms-length negotiations with the Representatives and
the Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) Absence of Obligation to Disclose. The Company and the Guarantors have been
advised that the Representatives and their respective affiliates are engaged in
a broad range of transactions which may involve interests that differ from those
of the Company or the Guarantors and that the Representatives have no obligation
to disclose such interests and transactions to Company or the Guarantors by
virtue of any fiduciary, advisory or agency relationship; and

(d) Waiver. The Company and the Guarantors waive, to the fullest extent
permitted by law, any claims it may have against the Representatives for breach
of fiduciary duty or alleged breach of fiduciary duty and agree that the
Representatives shall have no liability (whether direct or indirect) to the
Company or the Guarantors in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including shareholders, employees or creditors of the Company or the Guarantors.

16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

The Company and the Guarantors hereby submit to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby. The Company and the Guarantors irrevocably
and unconditionally waive any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in Federal and state courts in the Borough of Manhattan in
The City of New York and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such suit or proceeding in any such
court has been brought in an inconvenient forum.

 

-26-



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantors
and the several Purchasers in accordance with its terms.

 

    Very truly yours,     GMX RESOURCES INC.     By:  

/s/ James A. Merrill

      Name: James A. Merrill       Title: Chief Financial Officer

The foregoing Purchase Agreement
is hereby confirmed and accepted
as of the date first above written.

    DIAMOND BLUE DRILLING CO.     By:  

/s/ James A. Merrill

      Name: James A. Merrill       Title: VP and Secretary     ENDEAVOR PIPELINE
INC.     By:  

/s/ James A. Merrill

      Name: James A. Merrill       Title: VP and Secretary

 

-27-



--------------------------------------------------------------------------------

Acting severally on behalf of themselves and as
the Representatives of the several Purchasers
named in Schedule A hereto.

CREDIT SUISSE SECURITIES (USA) LLC   By:   /s/ David S. Alterman     Name: David
S. Alterman     Title: Managing Director MORGAN STANLEY & CO. INCORPORATED   By:
  /s/ Vojtek Kaminski     Name: Vojtek Kaminski     Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE A

 

Manager

  

Principal Amount of
Offered Securities

 

Credit Suisse Securities (USA) LLC

   $ 84,000,000   

Morgan Stanley & Co. Incorporated

   $ 56,000,000   

Capital One Southcoast, Inc.

   $ 30,000,000   

BNP Paribas Securities Corp.

   $ 20,000,000   

Tudor, Pickering Holt & Co. LLC

   $ 10,000,000            

Total

   $ 200,000,000   

 

-29-



--------------------------------------------------------------------------------

SCHEDULE B

Issuer Free Writing Communications (included in the General Disclosure Package)

1. Final term sheet, dated February 4, 2011, a copy of which is attached hereto
as Exhibit B-

 

-30-



--------------------------------------------------------------------------------

Exhibit B-1

LOGO [g149116ex10_1pg031.jpg]

 

High Yield Capital Markets

Issuer:    GMX Resources Inc. (the “Issuer”) Security Description:    11.375%
Senior Notes due 2019 (the “Notes”) Face:    $200,000,000 Gross Proceeds:   
$193,666,000       Coupon:    11.375%       Maturity:    February 15, 2019      
Offering Price:    96.833%       Yield to Maturity:    12.000%       Spread to
Treasury:    885 basis points       Benchmark:    2.750% UST due February 15,
2019 Interest Payment Dates:    February 15 and August 15       Record Dates:   
February 1 and August 1       Commencing:    August 15, 2011       Optional
Redemption:    Callable, on or after the following dates, and at the following
prices:      

Date

  

Price

        February 15, 2015    108.531%       February 15, 2016    105.688%      
February 15, 2017    102.844%       February 15, 2018    100.000%       and
thereafter       Make-Whole:    Callable prior to first call date at make-whole
call of T+50 Equity Clawback:    Redeem until February 15, 2014 at 111.375% for
up to 35.0% Trade Date:    February 4, 2011       Settlement Date:    February
9, 2011 (T+3)       CUSIP Numbers:    144 A CUSIP:        38011M AK4    Reg S
CUSIP:        U3822V AB4    144 A ISIN:           US38011MAK45    Reg S
ISIN:           USU3822VAB46 Min. Allocation:    $2,000       Increments:   
$1,000       Joint Book-Running Managers:   

Credit Suisse Securities (USA) LLC

Morgan Stanley & Co. Incorporated

Joint Lead Managers:   

Capital One Southcoast, Inc.

BNP Paribas Securities Corp.

Co-Manager:    Tudor, Pickering, Holt & Co. Concurrent Equity Offering:   
Concurrently with this offering of Notes, the Issuer is conducting a registered
offering of 21,075,000 shares of its common stock and, at the option of the
underwriters of the Equity Offering, up to 3,161,250 additional shares of common
stock to cover any over-allotments (the “Equity Offering”), at a public offering
price of $4.75 per share.



--------------------------------------------------------------------------------

High Yield Capital Markets

 

Capitalized terms used but not defined in this communication shall have the
meaning ascribed to them in the Preliminary Offering Circular (the “Offering
Circular”), dated January 28, 2011, related to the offering of the notes.

This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security. No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained in the relevant prospectus
or offering circular in making their investment decisions. This communication is
not intended to be a confirmation as required under Rule 10b-10 of the
Securities Exchange Act of 1934. A formal confirmation will be delivered to you
separately. This notice shall not constitute an offer to sell or a solicitation
of an offer to buy, nor shall there be any sale of the notes in any state or
jurisdiction in which such offer, solicitation or sale would be unlawful. The
notes will be offered and sold to qualified institutional buyers in the United
States in reliance on Rule 144A under the Securities Act of 1933, as amended
(the “Act”), and to persons in offshore transactions in reliance on Regulation S
under the Act. The notes have not been registered under the Securities Act or
any state securities laws, and may not be offered or sold in the United States
or to U.S. persons absent registration or an applicable exemption from the
registration requirements.



--------------------------------------------------------------------------------

SCHEDULE C

Guarantors

Diamond Blue Drilling Co.

Endeavor Pipeline Inc.



--------------------------------------------------------------------------------

SCHEDULE D

Significant Subsidiaries of the Company

Diamond Blue Drilling Co.

Endeavor Pipeline Inc.

Endeavor Gathering LLC



--------------------------------------------------------------------------------

SCHEDULE E

Subsidiaries of the Company

Diamond Blue Drilling Co.

Endeavor Pipeline Inc.

Endeavor Gathering LLC